 



Exhibit 10.1
NEOWARE SENIOR OFFICER BONUS PLAN, AS AMENDED
Purpose of the Plan
The Senior Officer Bonus Plan (the “Plan”) of Neoware, Inc. (“Neoware,” or the
“Company”) is designed to motivate and reward the senior officers of the Company
for their contribution to the achievement of key business objectives by Neoware
and to support Neoware’s efforts in attracting, retaining and rewarding senior
officers, while aligning the interests of the senior officers with shareholder
expectations.
Eligibility; Partial Bonus Period Payment
The Chief Executive Officer and the Senior Officers (as defined below) of
Neoware (“Participants”) are eligible to participate in the Plan. Employees who
are hired by Neoware or are promoted or reclassified as a Senior Officer during
a Plan bonus period (as defined below) will be eligible for a pro-rated bonus.
In order to be eligible to receive a bonus, the individual must be employed by
Neoware at the time of payment. For purposes of the Plan, a Senior Officer is
defined as any employee who is deemed by the Board of Directors to be an
“executive officer” under Item 401(b) of Regulation S-K of the Securities
Exchange Act of 1934, as well as other senior officers determined by the Chief
Executive Officer and approved by the Compensation and Stock Option Committee of
the Board of Directors (the “Compensation Committee”).
Bonus Period
The Plan will be effective from July 1, 2005 to June 30, 2006 and will
automatically renew upon the anniversary date of the Plan unless terminated by
the Compensation Committee or the Board of Directors of Neoware. Bonuses are
based upon Neoware’s financial performance and employee individual performance,
as set forth herein, during the applicable bonus period, which shall be the
fiscal year or a fiscal quarter or quarters, or may be based upon a pro rata
portion of a fiscal quarter, as shall be determined by the Compensation
Committee (the “Bonus Period”).
Executive bonus Plan Payment
Although every effort will be made to process payments on a timely basis, there
is no guaranteed payment date associated with this Plan. Payments will be made
only after financial results have been reported and recommendations have been
submitted to and approved by the Compensation Committee.
Performance and Individual Targets
Participants will be eligible for a cash incentive bonus based on the
achievement of predetermined goals and also based upon individual performance,
as set forth below. For the achievement of predetermined goals, participants
will have an assigned target equal to a specific percentage of salary earned
during the Bonus Period. The target is based on the Participant’s position in
the Company. The target percentages can be increased or decreased at the
discretion of the Compensation Committee based upon the individual Participant’s
performance, as set forth herein. The achievement of individual Participant
achievement goals can result in the individual’s target percentage being
increased or decreased, as discussed below.

 



--------------------------------------------------------------------------------



 



Page 2
Financial Performance
All bonuses will be measured upon the achievement of specific performance
targets based on one or more of the following criteria:

  •   Revenues     •   Earnings per share     •   Operating income     •  
Earnings before interest, taxes, depreciation and amortization     •   Net
income     •   Working capital     •   Gross profit

Financial results higher or lower than the performance targets will result in an
adjustment up or down of the performance target based on evaluation by the
Compensation Committee. The performance target is then multiplied by the
Participant’s assigned target percentage to determine the eligible bonus
percentage.
Individual Participant Achievement
Once the target percentage has been assigned to a Participant, the Compensation
Committee will have discretion to adjust the bonus for individual Participants
up or down based upon job performance and achievement of individual, functional
area and departmental objectives.
Approvals
The actual bonus payment for all participants will be reviewed and approved by
the Compensation Committee.
Administration of the Plan
Notwithstanding the above, the Compensation Committee may modify or change this
Plan or its implementation at any time, including, but not limited to, revising
performance targets, bonus multipliers, strategic goals and objectives and
actual bonus payments. The Compensation Committee shall have the sole discretion
to determine (i) whether performance targets have been achieved, (ii) whether
individual goals and objectives have been achieved, and (iii) the amount of any
adjustments to a Participant’s assigned target percentage based on items (i) and
(ii) above and such other criteria deemed appropriate by the Compensation
Committee. As a condition to participation, each Participant will acknowledge
that he or she has reviewed and understood this Plan, that the bonuses under the
Plan are discretionary and that no bonus will be payable unless and until the
actual amount of the bonus payment is approved by the Compensation Committee.

 